Citation Nr: 0703439	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals, post-operative submucous resection and 
rhinoplasty.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart murmur.

3.  Entitlement to service connection for hypertension, 
atrial fibrillation, and congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from August 1940 to August 
1946, August 1946 to August 1948, November 1950 to March 
1952, and from June 1952 to April 1954.

These claims come before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, that continued a 10 percent evaluation for 
the appellant's service-connected residuals, post-operative 
submucous resection and rhinoplasty, and denied a request to 
reopen a claim for service connection for heart murmur 
because the evidence submitted was not new and material.  

Although this case was not initially, formally developed to 
include the issue of entitlement to service connection for 
hypertension, atrial fibrillation, and congestive heart 
failure, this claim has, in fact, been adjudicated by the RO 
as part of the June 2006 supplemental statement of the case 
(SSOC), the appellant testified about this claim at the 
November 2006 videoconference hearing held before a member of 
the Board, and the Board does not need further development of 
the record to review this claim.  In order to afford the 
appellant every equitable consideration, the issues will 
therefore be reframed and adjudicated accordingly.


FINDINGS OF FACT

1.  The appellant is currently in receipt of the maximum 
schedular rating of 10 percent for a traumatic deviation of 
the nasal septum.

2.  Referral for extraschedular consideration is not 
warranted in this case.

3.  The RO denied a claim of entitlement to service 
connection for a heart murmur in a May 1971 rating decision.  
The claim was appealed, but the appeal was not perfected by 
submission of a timely substantive appeal in response to the 
April 1972 statement of the case and is therefore final.

4.  Evidence received since the May 1971 rating decision has 
been previously considered by the decisionmakers in the 
denial of the claim of entitlement to service connection for 
a heart murmur, and as such is duplicative and redundant.

5.  Hypertension, atrial fibrillation, and congestive heart 
failure were not present during service or until many years 
thereafter and are not shown to have been caused by any in-
service event.  


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 10 
percent for residuals, post-operative submucosal resection 
and rhinoplasty, is not established.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 6502 
(2006).

2.  Evidence received since the May 1971 final rating 
decision wherein the RO denied a claim of entitlement to 
service connection for a heart murmur is not new and 
material, and the appellant's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 
5108, 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 3.160, 20.1103 (2006).

3.  Hypertension, atrial fibrillation, and congestive heart 
failure were neither incurred in nor aggravated by service, 
nor may they be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of July 2002, 
November 2003, February 2004, and April 2006 letters from the 
RO to the appellant.  These letters informed him of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The July 2002 
letter was issued prior to the initial adjudication of these 
claims in October 2002, and there is no prejudicial timing 
defect under Pelegrini, particularly where the appellant was 
provided the opportunity to respond to this VCAA notification 
prior to the readjudication of his claims in the subsequent 
December 2003 statement of the case (SOC), April 2004 rating 
decision, February 2006 SOC, and June 2006 SSOC, and where he 
submitted a VCAA notice response form in May 2006 indicating 
that he had no additional evidence to submit.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant was provided with notice as to the means by 
which a disability rating and effective date for any 
disability benefit award on appeal are determined as part of 
April 2006 and October 2006 letters from the RO.  Therefore, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision on the increased rating 
issue.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, post-service private 
medical records, and post-service VA medical center records.  
The reports of April 2004 and April 1971 VA examinations have 
also been included.  The appellant requested the opportunity 
for a videoconference hearing before a member of the Board, 
which was held in November 2006.  This transcript has been 
included and reviewed as part of the Board's review of the 
appellant's claims.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claims.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Increased Rating Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for the appellant's residuals, 
post-operative submucous resection and rhinoplasty, was 
received in May 2002, evidence dating from earlier than May 
2001 is not particularly relevant.  See 38 C.F.R. 
§ 3.400(o)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Service connection was granted for residuals, post-operative 
submucous resection and rhinoplasty, rated 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502, 
effective February 1971.  That evaluation was in effect when 
the appellant submitted the claim underlying this appeal in 
May 2002.  It is this rating which is currently at issue.

Post-service VA medical center treatment records reflect that 
in May 2002, the appellant complained of nasal congestion and 
reported that he had not tried medications.  On examination, 
he was determined to have a severe nasal septal deviation.  
He was ultimately diagnosed with congestion secondary to 
septal deviation.  In November 2002, the appellant complained 
of some nasal stuffiness, usually after bedtime, and reported 
that he had to get up once or twice a night because of his 
stuffy nose.  He also stated that he noticed no difference 
after taking a nasal steroid.  On examination, no 
inflammation was found, although the examiner found a noted 
septal deviation.  The appellant's relevant post-service 
medical records contain no other evidence of complaints for 
this condition.

At the February 2004 VA examination, the appellant complained 
of being unable to breathe through his right naris, 
particularly shortness of breath at night which required him 
to breathe through his mouth.  He denied having purulent 
discharge, dyspnea at rest or on exertion related to the nose 
condition, was not taking any medications for the condition, 
had not been on oxygen therapy, and denied speech 
impairments, a history of chronic sinusitis, or allergic 
attacks.  He also denied having any other symptoms or any 
periods of incapacitation since service due to this 
condition.  He had been told that surgery might help.  On 
examination, his nares were patent, and there was nasal 
septal deviation to the right.  He was unable to breathe 
through the right side of his nose, but was able to breathe 
through the left.  X-rays of his sinuses were unremarkable, 
and he was ultimately diagnosed as being status post-
rhinoplasty with residual interference with breathing through 
his right naris.  

At the November 2006 videoconference hearing, the appellant 
testified that he was unable to breathe through one side of 
his nose at all, and that one nostril was completely 
restricted and the other was "pretty good," but that he 
occasionally had to breathe through his mouth.  He said that 
it affected his sleep a lot and that it was usually worse in 
damp weather or while he was sleeping, sometimes requiring 
him to sleep in a reclining chair.  He reported getting 
approximately two to three hours of sleep a night and that, 
if employed, he would be unable to perform work tasks due to 
constantly being tired.  He also stated that surgery had been 
recommended, but he had refused.  He had not been 
hospitalized for this condition.

The appellant has been service connected for deviation of the 
nasal septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  
Under this Diagnostic Code, a 10 percent evaluation will be 
assigned for a traumatic nasal septum deviation with 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  This is the maximum 
allowable rating under this Diagnostic Code, and there is no 
evidence that the appellant has service-connected loss of 
nose, sinusitis, laryngitis, laryngectomy, aphonia, stenosis 
of the larynx, injuries to the pharynx, allergic rhinitis, 
bacterial rhinitis, or granulomatous rhinitis such as is 
required to evaluate his impairment under a different 
Diagnostic Code in this section.  Here, the appellant has 
already been assigned the maximum 10 percent rating, making 
any further increase unwarranted and legally impossible.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant, as required by Schafrath 
v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation for the disability at issue.

Extraschedular Analysis

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for his nasal disability nor has marked 
interference with employment been shown due to his nasal 
disability.  The manifestations of this disability are not in 
excess of those contemplated by the schedular criteria.  The 
records reflect that the appellant has not been hospitalized 
for treatment of his nasal disability since service.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown¸ 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).

New & Material Evidence Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for a heart 
murmur.  After a review of the evidence of record, the Board 
finds that new and material evidence has not been received to 
reopen this claim. Therefore, that claim is not reopened and 
the appellant is not entitled to have that claim considered 
de novo.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The RO denied entitlement to service connection for a heart 
murmur when it issued a rating decision in May 1971, and 
while the appellant did submit a timely notice of 
disagreement with that decision in April 1972, he did not 
submit a timely substantive appeal in response to the April 
1972 statement of the case that was issued by the RO. 

The May 1971 RO decision, the last time the heart murmur 
service connection claim was finally disallowed on any basis, 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the May 1971 action.  See Glynn v. Brown, 
6 Vet. App. 523 (1994).

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
and this amendment applies in this case, as it applies only 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The appellant's claim to reopen 
was received in April 2002.

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed heart murmur in light of the applicable 
law, the Board finds that he has not submitted new and 
material evidence that is sufficient to reopen the claim.

The appellant's service connection claim for a heart murmur 
was denied in May 1971 due to a negative heart examination 
with no evidence of a heart murmur at that time.  Post-
service private treatment records, as well as those of the VA 
medical centers, do not show treatment for a heart murmur at 
any time following the appellant's service.  In fact, VA 
medical center records reflect that no murmurs or rubs were 
found on examination in February 2002, during two 
examinations in April 2002, in November 2002, or during the 
September 2003 echocardiogram (ECG).  Other than the 1954 
discharge examination, there is no evidence that the 
appellant actually has a heart murmur.

No new evidence of the existence of a heart murmur has been 
received.  The appellant has submitted evidence of the 
existence of other cardiac conditions, but the decision on 
the issue of entitlement to service connection for those 
disabilities has not yet been finalized and will be 
considered below.  Based upon the foregoing facts, the Board 
is left with no recourse but to conclude that the evidence 
received since the May 1971 rating decision has been 
previously considered by the decisionmakers in the previous 
denials of the claim of entitlement to service connection for 
a heart murmur, and as such, is duplicative and redundant.

In summary, the newly received evidence is not both new and 
material to the issue of entitlement to service connection 
for a heart murmur.  Evidence received since the May 1971 
rating decision is cumulative, duplicative, and redundant as 
to the issue.  The preponderance of the evidence is against 
the reopening of that claim, and the May 1971 RO decision 
remains final.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 
3.159, 3.304.

Service Connection Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

In April 2002, the RO received the appellant's claim for 
service connection for a heart murmur and irregular 
heartbeat.

The appellant's service medical records reflect that his 
cardiovascular system was normal upon his examinations for 
discharge in August 1948 and for extended active duty in 
November 1950 and June 1952.  At an examination prior to 
release to inactive duty in April 1954, a split 1st apical 
sound, not considered disabling, was found.  He was 
subsequently released to inactive duty and determined to be 
physically qualified to perform active duty at sea and 
foreign service.  However, at re-enlistment in March 1956, it 
was noted that the appellant's heart was normal and the 
appellant did not report having shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, or high 
or low blood pressure.  There is also no indication that he 
reported an irregular heartbeat at that time.  He was 
subsequently determined to be physically qualified for re-
enlistment in the United States Naval Reserves.  He was again 
examined prior to re-enlistment in May 1960, and no heart 
disabilities were noted on examination.  He again denied 
having any shortness of breath, pain or pressure in the 
chest, palpitation or pounding heart, and high or low blood 
pressure.  He was determined to be qualified for re-
enlistment in the Naval Reserves and to perform all the 
duties of rate at sea or on foreign shore.  

The appellant's post-service medical records reflect that he 
has been diagnosed with and receives regular treatment for 
hypertension, atrial fibrillation, and congestive heart 
failure since at least 1998, but do not indicate treatment 
for these conditions at that time.  At the November 2006 
videoconference hearing, the appellant testified that he did 
not begin receiving medical treatment for his heart until 
1960 and that he was kept in the hospital in 1980 following a 
slight heart attack.

A review of the appellant's entire file shows that there is 
no competent medical evidence of hypertension, atrial 
fibrillation, and congestive heart failure during active 
service or within one year after service; and that there is 
no nexus statement by a physician relating these current 
conditions to his active service.  Therefore, the Board has 
concluded that the preponderance of the evidence is against 
the claim and the present appeal must be denied.




ORDER

Entitlement to a rating in excess of 10 percent for 
residuals, post-operative submucous resection and 
rhinoplasty, is denied.

Not having received new and material evidence to reopen a 
claim of entitlement to service connection for a heart 
murmur, the appeal is denied.

Entitlement to service connection for hypertension, atrial 
fibrillation, and congestive heart failure is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


